AFFIRM; Opinion Issued February 14, 2013.




                                             In The
                                    Q!ourt of .Appeals
                         1J1ift}f 1!listrirt of m.exas at 1!lallas
                                      No. 05-11-01510-CV


                                TRACY K. NGUYEN, Appellant

                                               v.
                                RODOLFO J. MYERS, Appellee


                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-09853


                                          OPINION
                         Before Justices FitzGerald, Fillmore, and Evans
                                  Opinion By Justice Fillmore

       Rodolfo J. Myers sued Tracy K. Nguyen, alleging Nguyen's negligence was the cause of an

automobile accident in which Myers was injured. Following a jury trial, the trial court rendered

judgment for Myers in the amount of$42,183.28. On appeal, Nguyen complains Myers's counsel

made incurable jury argument that led to, or caused the rendition of, an improper jury verdict. We

affirm the trial court's judgment.

                                          Background

       On October 7, 2009, Myers's car was struck from behind by Nguyen's car. Both parties left

the scene of the accident without receiving medical treatment. Nguyen began treatment with a

chiropractor a few days after the accident and received treatment for approximately six weeks.
Myers first sought chiropractic treatment on October 19, 2009 and remained in treatment for

approximately twelve weeks. He also received treatment at the Medical Center ofPlano emergency

room, from a family physician, and from an orthopedic surgeon. In total, Myers sought to recover

$34,183.28 in medical expenses.

           Prior to trial, both parties filed motions in limine. As relevant to this appeal, Nguyen sought

to preclude Myers from mentioning that Nguyen was covered by liability insurance. Myers agreed

to this request, and the trial court granted the request as agreed. In opening statement, Myers's

counsel, without objection, stated one of the issues raised during voir dire was:

          who would you trust more, a doctor that has laid hands on you or a doct,or that is paid
          to write up a report. And Dr. Timberlake is their doctor that they paid to come down
          here and basically write a report and say, Well, yeah, he was injured but he got too
          much treatment. 1

During her testimony, Nguyen admitted the accident was her fault.

          The only issues before the jury were the recoverability and amount of Myers's damages for

past medical expenses, past pain and suffering, and past physical impairment. The trial court

admitted into evidence affidavits from each ofMyers's health care providers detailing his treatment

and the costs for the treatment. Each affidavit stated the treatment Myers received was reasonable

and necessary.

           Myers testified he hurt his lower back in an accident two years prior to the accident with

Nguyen, but was pain-free prior to the accident. After the collision with Nguyen, Myers felt a

burning sensation in his lower back. A few days later, the burning sensation changed to a sharp pain.

He also started having pain in his neck and his mid-back and began experiencing dizziness. On

October 19, 2009, Myers began treatment at All Injury Rehabilitation Garland, a chiropractic clinic.



   1
       The parties agreed that voir dire would not be recorded.




                                                                  -2-
                     .... -   ~   ~   .   -~~-   ---------~   .... -~-~-·---___.--·-- - ----·~-----..--




       Dr. Brian Starry, one of Myers's chiropractors, testified that Myers initially complained of

pain in his neck and lower back. Myers indicated he was having spasms, aches, stiffness, pain, and

ringing in both ears following a car accident. Myers stated his pain was a four or five on a scale of

ten and_\\'a~ dim!_nishing~. Myers was treat~d witbJbe.rapeutic exercise, chiropractic adjustments, and

trigger point therapy. Myers was treated daily for approximately two weeks and then approximately

three times per week for the next ten weeks. In total, Myers received thirty-one treatments between

October 19, 2009 and January 4, 2010 from Starry or another chiropractor in the clinic. He also

underwent a physical performance evaluation on January 7, 2010 prior to being released from

treatment.

       On October 26, 2009, Myers went to the emergency room at the Medical Center of Plano

complaining he had been dizzy and suffered slurred speech. By the time Myers was seen in the

emergency room, he no longer had these symptoms. Myers also told the emergency room nurse that

he had no pain. According to Myers, based on his symptoms, he was afraid there was something

wrong with his brain. A computer tomography (CT) scan performed in the hospital revealed no

underlying cause for Myers's symptoms. The hospital referred Myers to a neurologist for an

evaluation, but Myers did not see the neurologist.

       After Starry received the results of the CT scan performed at the emergency room, he ordered

a magnetic resonance imaging (MRI) test that was conducted on October 29, 2009. The MRI

showed a two to three millimeter disc bulge in Myers's neck. According to Starry, this disc bulge

was not apparent on the CT scan. Starry testified the forces on the body during a car accident can

cause tears, bulges, herniations, or sequestrations in ligaments and discs. Without surgery, a disc

bulge or herniation cannot be completely resolved. The MRI did not show any degeneration in the

disc bulge, leading Starry to conclude it was a recent injury. In Starry's opinion, within reasonable




                                                              -3-
                  .............. _ _ _ _ _ _ _ _
-~~--.,_.o...,Timberlake's opinion, Myers had subjective complaints and there were no objective findings related

to trauma from the accident. In Timberlake's opinion, the causal relationship between the disc bulge

in Myers's neck and the accident was in question. Further, even though a bulge in a disc in the neck

is not a minor injury, seventy-six percent of Qeoplc; h_av~ a disc bulge_ without being aware of it.

       According to Timberlake, the Chiropractic Guidelines for Quality Assurance and Practice

Parameters indicate that, if a patient does not respond to treatment within two weeks, it is reasonable

and necessary for the chiropractor to change the treatment and continue with the new treatment for

an additional two weeks. If the patient does not respond faster than the norm~l history of recovery

without treatment, the chiropractor should then discontinue treatment and refer the patient to another

health care provider. In Timberlake's opinion, all treatment Myers received after November 18,

2009 was unreasonable and unnecessary and he was "doctor hopping."

       Timberlake also believed an MRI should not be performed three days after a CT scan, and

the.MRI performed on October 29,2009 was unnecessary. However, according to Timberlake, an

MRI following a CT scan could be appropriate for unexplained symptoms, including chronic

dizziness from a trauma. Timberlake initially testified the MRI showed degeneration of the disc

bulge in Myers's neck but, after reviewing the medical records, stated the degeneration related to an

injury to Myers's lower back. Timberlake conceded the MRI did not show any degeneration in the

disc bulge, but believed a different test was necessary to determine the age of the disc bulge.

        Timberlake was critical of the treatment received by Myers at the All Injury Rehabilitation

Garland clinic and the amount of the charges for the treatment. According to Timberlake, the fees

charged by the clinic in this case were the largest chiropractic charges he has ever seen.

        Myers's counsel's closing argument centered on Myers having a bulge in a disc in his neck

for the rest ofhis life. He attacked Timberlake's credibility on the question of whether the disc bulge




                                                 -5-
was caused by the accident and asserted the most important part of the trial was when Timberlake,

who was "paid by them," tried to "skirt over the fact" and say there was degeneration in the disc

bulge in the neck "where there wasn't one." Myers's counsel argued:

       Ttt~Y- Cl!Jl't ~:tave ~~ both_ ways. They _can'_t put up this_- their hired gun,. Dr. _
       Timberlake, up there and say he's exaggerating or "doctor hopping" and then on the
       other hand say, Well, you're irresponsible because you didn't go to all the doctors
       that they told you to go to. Or that your injuries, your bulges really aren't that painful
       because you say they are only a 4 of a 5.

       They can't have it both ways and get away with it.

Myers's counsel continued by stating Nguyen was attempting to put the doctors'on trial and to "plant

a seed" in the jurors' heads about whether to award all the requested medical expenses. However,

Myers owed the doctors $34,000, and Myers, not the doctors, would be affected by the failure to

.award Myers an amount equal to all past medical expenses. He ass_erted that, although Timberlake

had disputed the necessity for some of the treatments, all the doctors who treated Myers filed

affidavits stating the treatments were reasonable and necessary.

       Nguyen's attorney responded that the justice system does not require a party at fault to pay

whatever the other side demanded and there is no credible evidence to support the award of all the

requested medical expenses.      She asserted Myers had not been consistent in his statements

throughout treatment about the level of pain he was experiencing or his other symptoms. She then

argued Starry became angry when questioned about his own records, had not treated Myers during

the majority of the chiropractic visits, and did not trust his own patient. Nguyen's counsel argued

Nguyen should not be required to pay for either an emergency room visit during which Myers had

no symptoms or an MRI performed shortly after a CT scan.

        As to Timberlake's credibility, Nguyen's counsel argued that she hired him and that he was

being compensated for his time, not his opinion. Timberlake provided a specific date after which




                                                 -6-
treatment continued even though Myers's condition did not change. According toN guyen 's counsel,

any treatments after that date were not Nguyen's responsibility.

       The jury awarded Myers $34,183.28 for past medical expenses, which was the entire amount

n:~quested   by ~yers,as well as$8,000 for past pain and suffering. Nguyen filed a motion for new

trial asserting the trial court erred by denying the motion for mistrial because the interjection of

insurance in the case by Starry violated the motion in limine. Although the trial court's docket sheet

indicates the motion for new trial was denied, there is no written order in the record.

                                              Analysis

       In two issues, Nguyen asserts Myers's attorney made incurable jury argument which led to

or caused the rendition of an improper verdict. Nguyen argues the "fundamental issue on appeal is

whether Myers's premeditated interjection of insurance and unjustified assault of the integrity of

Nguyen's expert witness-coupled with jury argument which seeks to further benefit from such

improper 'evidence'-requires a new trial." Although Nguyen defines the only issue to be whether

Myers's counsel made incurable jury argument, she incorporates into her argument complaints about

the trial court's overruling of her objection to Starry's testimony. Although we do not condone

Nguyen's failure to clearly set forth all issues she wished to raise in this appeal, we will address

Nguyen's evidentiary complaints to the extent we can discern a distinct complaint in her brief.

                                         Evidentiary Issues

       We review a trial court's evidentiary rulings for abuse of discretion. U-Haul Int 'I, Inc. v.

Waldrip, 380 S.W.3d 118, 132 (Tex. 2012). A trial court abuses its discretion when it acts without

regard for guiding rules or principals. Id. However, even if the trial court abuses its discretion by

admitting certain evidence, reversal is required only if the error probably resulted in the rendition

of an improper judgment. TEX. R. APP. P. 44.1(a)(l); U-Haul Int'/, Inc., 380 S.W.3d at 136. To




                                                -7-
-.. . . . . . . . .____,__ -.... ... -·· .. .. .
                                ~                  ~·-·--·-=---




                                    establish harmful error, the complaining party must demonstrate the judgment turns on the particular

                                    evidence admitted. Nissan Motor Co., Ltd. v. Armstrong, 145 S.W.3d 131, 144 (Tex. 2004).

                                                      In determining whether the error was harmful, "we must evaluate the entire case from voir

                                    dire to closing a_rgument, considering the evi_dem:_e a$ f1 whole, the strength or weakness of the case,

                                    and the verdict." U-Hau/Int'/, Inc., 380 S.W.3d at 136. Whether the erroneous admission of

                                    evidence is harmful "is more a matter of judgment than precise measurement." Nissan Motor Co.,

                                    Ltd., 145 S. W .3d at 144. In making that judgment~ appellate courts look to the role the evidence

                                    played in the context of the trial and the efforts made by counsel to emphasize the erroneous

                                    evidence, as well as whether there was contrary evidence that the improperly admitted evidence was

                                    calculated to overcome. U-Haulint'/, Inc., 380 S.W.3d at 136.

                                    A.                lnteijection of Insurance

                                                      Nguyen first contends the trial court erred by overruling her objection to Starry's testimony

                                    that Timberlake is "hired by insurance companies" because rule of evidence 411 prohibits the

                                    admission of evidence of liability insurance. 3 Rule 411 provides:

                                                      Evidence that a person was or was not insured against liability is not admissible upon
                                                      the issue whether the person acted negligently or otherwise wrongfully. This rule
                                                      does not require the exclusion of evidence of insurance against liability when offered
                                                      for another issue, such as proof of agency, ownership, or control, if disputed, or bias
                                                      or prejudice of a witness.

                                    TEX. R. EVID. 411. However, "the mere mention of insurance is not necessarily grounds for

                                    reversal." Babcock v. Nw. Mem '/ Hosp., 767 S.W.2d 705, 708 (Tex. 1989) (op. on reh'g); see also

                                    St. Louis S. W. Ry. Co. v. Gregory, 387 S.W.2d 27, 33 (Tex. 1965). Rather, the party complaining




                                         3 Outside the presence of the jury, Nguyen's counsel again raised the issue after Starry's direct examination, stating "the doctor has injected
                                    insurance into the trial." The trial court stated, "Well, I understand your objection, I overrule that objection. I overruled that at the time you made
                                    it." Because the trial court clearly understood the basis of Nguyen's general objection, we conclude this issue has_ been preserved for our review.
                                    See TEX. R. APP. P. 33.l(a)(l )(A).




                                                                                                            -8-
of the ruling must show the evidence of insurance was harmful. Dennis v. Hulse, 362 S.W.2d 308,

309 (Tex. 1962).

        We conclude that, even if the trial court erred by overruling Nguyen's objection, any error

was haf!ll!ess. w_e flr~t J!()te th~ parties agreed the voir dire. would not be recorded, impeding our-

effort to review the record as a whole. However, the available record demonstrates it was undisputed

Nguyen caused the accident, Myers was injured in the accident, and some of the treatment received

by Myers was reasonable and necessary. The disputed issues were the extentofMyers's injuries and

whether all the treatment he received was reasonable and necessary.

        Myers's counsel stated during his opening statement that "they paid" Timberlake to testify

Myers received too much treatment. Myers and Starry then testified at length about Myers's

symptoms and pain. Starry testified the chiropractic treatment Myers received was reasonable and

necessary. As to his other treatment, Myers indicated he sought treatment at the emergency room

because his symptoms frightened him. A CT scan at the hospital did not reveal a cause for his

symptoms. An MRI performed three days later indicated Myers had a disc bulge in his neck. In

Timberlake's opinion, it was not established that the disc bulge was caused by the accident.

However, Starry testified there was no degeneration in the disc bulge, it was a recent injury, and,

within reasonable medical probability, it was related to the accident with Nguyen. According to

Starry, the disc bulge in Myers's neck was a basis for referring Myers to doctors specializing in pain

management and orthopedic surgery.

        Starry testified he had a negative opinion of Timberlake, and Timberlake testified about his

negative opinion of the clinic where Starry worked. Timberlake also testified he was hired by

Nguyen's counsel to review Myers's records and give his opinion on whether the treatment was

reasonable and necessary. Counsels' arguments centered on whether the disc bulge in Myers's neck




                                                 -9-
was related to the accident and whether the treatment he received was necessary. Although both

counsel referred in argument to the fact Timberlake was paid for his work on the case, neither

counsel mentioned insurance or insurance companies.

        Based on this recorci, w_~ CliDllOt .conclude the jury's verdict turned on Starry's isolated

mention of insurance companies. We, therefore, conclude any error by the trial court in overruling

Nguyen's objection was harmless.

B.      Improper Statement by Witness

       Nguyen also argues that Starry's testimony was an "unfounded, preemptive, and improper

attack" on Timberlake and constituted incurable harm. In the trial court, Nguyen did not object to

Starry's testimony on this basis, did not request the jury be instructed to disregard the testimony, and

did not raise this argument in her motion for new trial. She, therefore, has failed to preserve this

complaint for our review. See TEX. R. APP. P. 33.l(a)(1); Ortegon v. Benavides, No. 04-05-00768-

CV, 2008 WL 577175, at *10 (Tex. App.-San Antonio Mar. 5, 2008, pet. denied) (mem. op.)

(counsel's statement during testimony that expert witness should be advised of his rights not

preserved for appellate review); Lalusin v. Subnani, No. 13-04-00582-CV, 2007 WL 1706258, at

*1 (Tex. App.-Corpus Christi June 14, 2007, no pet.) (mem. op.) (appellant failed to preserve

complaint about witness's statement he had been threatened by failing to object or clearly raise issue

in motion for new trial).

        Even if Nguyen had preserved this complaint, we conclude it lacks merit. We evaluate

whether an improper statement by a witness constitutes incurable harm under the same standards that

are applicable to incurable jury argument.       Taber v. Roush, 316 S.W.3d 139, 161-62 (Tex.

App.-Houston [14th Dist.] 2010, no pet.) (op. on reh'g). Incurable statements are rare and

generally encompass "arguments that strike at the courts' impartiality, equality, and fairness"




                                                 -10--
because they "inflict damage beyond the parties and the individual case under consideration if not

corrected." See Living Ctrs. ofTex., Inc. v. Pen/aver, 256 S. W .3d 678, 681 (Tex. 2008) (per curiam).

Instances of incurable statements include ( 1) appeals to racial prejudice, (2) unsupported, extreme,

and per~onal at_t~acksgn_ oppqsing J.11il1i~$ ~~nd~witnesses,_ and (3) "accusing the opposing party-of

manipulating a witness, without evidence of witness tampering .... " Taber, 316 S.W.3d at 162

(citing Living Ctrs. of Tex., Inc., 256 S.W.3d at 681; Standard Fire Ins. Co. v. Reese, 584 S.W.2d

835,840 (Tex. 1979); and Tex. Emp'rs Ins. Ass'n v. Haywood, 153 Tex. 242,245,266 S.W.2d 856,

858 (1954)); see also PopCap Games, Inc. v. MumboJumbo, LLC, 350 S.W.3d 699, 721 {Tex.

App.-Dallas 2011, pet. denied).

       To prevail on an incurable statement complaint, the complaining party on appeal generally

must show the statement by its nature, degree, and extent constituted such error that an instruction

for the court or retraction of the statement could not remove its effects. See Living Ctrs. ofTex., Inc.,

256'S.W.3d at 680-81. This requires a showing based on the entire record that the probability the

improper statement caused harm is greater than the probability the verdict was grounded on the

proper proceedings and evidence. See Reese, 584 S.W.2d at 840.

        Starry's statement does not rise to the level o(harmful error warranting a new trial. Although

the statement was arguably improper, it is not one of those "rare" statements that is so inflammatory

as to be "incurable." See Cottman Transmission Sys., L.L.C. v. FVLR Enters., L.L.C., 295 S.W.3d
372, 380-81 (Tex. App.-Dallas 2009, pet. denied) (arguing witness was a "Philadelphia lawyer"

and appealing to local standards did not rise to level of incurable argument). Further, the fact that

Starry failed to provide any basis for his opinion does not make his statements incurable. See

PopCap Games, Inc., 350 S.W.3d at 721 (fact that counsel argued evidence that was not in record

does not rise to level of incurable argument). Finally, we cannot say, based on the record available




                                                  -11-
to us, that Starry's statement would have persuaded a juror of ordinary intelligence to reach a verdict

contrary to that which he would have reached but for the statement. See Phillips v. Bramlett, 288
S.W.3d 876, 883 (Tex. 2009); Taber, 316 S.W.3d at 163. We resolve Nguyen's complaint against

her.

                                      Incurable Jury Argument

       Nguyen also argues that Myers's counsel made an incurable jury argument relating to the

existence ofliability insurance and Timberlake's lack of credibility. Nguyen specifically complains

about the argument that Timberlake was "paid by them," was "their hired gun," was "getting

reimbursed for his time," and was "simply paid to be here to tell you that this bulge was not caused

by the accident."

       Generally, an objection to improper jury argument must be preserved by timely objection and

request for an instruction that the jury disregard the improper remark. TEX. R. APP. P. 33.l(a){l);

see also Phillips, 288 S.W.3d at 883; In re S.S., No. 12-12-00119-CV, 2012 WL 5991391, at *20

(Tex. App.-TylerNov. 30,2012, no pet. h.). However, acomplaintofincurablejuryargumentmay

be asserted and preserved in a motion for new trial, even without an objection and ruling during the

trial. TEX. R. CIV. P. 324(b)(5); Phillips, 288 S.W.3d at 883; see also PopCap Games, Inc., 350
S.W.3d at 719, 721 (reviewing claim that trial court erred by failing to grant .motion for new trial

based on incurable jury argument).

       During Myers's closing argument, Nguyen did not object or request a limiting instruction

pertaining to the complained-about arguments. Further, her motion for new trial was based solely

on the trial court's denial of the motion for mistrial which, in tum, was based solely on the alleged

violation of the motion in limine by Starry's interjection of insurance into the case. See TEX. R. CIV.

p. 324(b)(5) (point in motion for new trial is a prerequisite to complaint of incurable jury argument




                                                -12-
if not otherwise ruled on by trial court); Phillips, 288 S.W.3d at 883; Arias v. Brookstone, L.P., 265

S.W.3d459, 467 (Tex. App.-Houston (1st Dist.] 2007, pet. denied). We conclude Nguyen failed

to preserve her incurable jury argument complaint for our review. See TEX. R. APP. P. 33.1 (a)( I).

       We _resolve_Nguyen's issues against ~er ~nd_affirm_t~ tri~l~_Q\lrfs jMdgment,




                                                       ROBERT M. FILLMORE
                                                       JUSTICE

lll510F .P05




                                                -13-
                                 Court of Appeals
                        Etftly ili.etrid of mexa.e at malla.e
                                       JUDGMENT
TRACY K. NGUYEN, Appellant                          Appeal from the 14th Judicial District Court
                                                    of Dallas County, Texas. (Tr.Ct.No. DC-10-
No. 05-11-01510-CV            V.                    09853).
                                                    Opinion delivered by Justice Fillmore,
RODOLFO J. MYERS, Appellee                          Justices FitzGerald and Evans participating.


       In accordance with this Court's opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee Rodolfo J. Myers recover his costs of this appeal
and the full amount of the trial court's judgment from appellant Tracy K. Nguyen and from
Western Surety Company as surety on appellant's supersedeas bond.


Judgment entered February 14, 2013.



                                                       ~--
                                                    ROBERT M. FILLMORE
                                                    JUSTICE